Citation Nr: 0905448	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1966.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in April 2005, 
October 2006, September 2007, and August 2008.
 
The Board notes that the veteran gave testimony at a 
videoconference hearing in February 2005.  The Veterans Law 
Judge who conducted that hearing no longer works for the 
Board.  As a result, in a June 2006 letter, the veteran was 
informed of his right to another Board hearing.  See 38 
U.S.C.A. § 7107 (West 2002).  In a letter received that same 
month the veteran indicated that he did not desire another 
hearing.     


FINDING OF FACT

The veteran's service-connected disabilities, rated as 50 
percent disabling when combined, do not preclude following a 
substantially gainful occupation, consistent with his 
education and occupational experience, and the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards for a TDIU.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

VCAA letters dated in May 2005 and October 2006 explained the 
evidence necessary to substantiate a claim for a TDIU.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence.  In addition, the October 2006 VCAA 
notice letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

The Board is aware of the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), pertaining to VCAA notice 
requirements in increased ratings claims.  The Board finds, 
however, that because this claim involves the question of 
entitlement to a TDIU on an extraschedular basis, the 
specific notice requirements for increased ratings claims as 
set forth in Vazquez-Flores do not apply in the present case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter, most recently in August 2008.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the veteran's statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Factual Analysis

The veteran contends that he is unemployable as a result of 
his service-connected disabilities.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  

The ability to overcome the handicap of disability varies 
widely among individuals. The disability rating, however, is 
based primarily upon the average impairment in earning 
capacity, that is, upon the economic or industrial handicap 
which must be overcome and not from individual success in 
overcoming it.  However, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15.  

Total ratings are authorized for any disability or 
combination of disabilities for which the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law additionally provides that a TDIU may be assigned 
where the veteran is rated at 60 percent or more for a single 
service-connected disability, or rated at 70 percent for two 
or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be considered 
are the veteran's education and employment history and loss 
of work-related functions due to pain.  Ferraro v. Derwinski, 
1 Vet. App. 326, 330, 332 (1991).

Entitlement to a TDIU must be determined without regard to 
any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994). 

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25. 

Here, for the period for consideration, from July 31, 2000 
(the date the veteran's claim for a TDIU was received), the 
veteran is service connected for a dysthymic disorder, rated 
30 percent disabling; lumbosacral strain with disc space 
narrowing, rated as 20 percent disabling; residuals of a left 
inguinal hernia repair, rated as 10 percent disabling 
effective from February 5, 2004; costochondritis of the 
anterior chest wall, rated as noncompensably (0 percent) 
disabling; benign generalized lymphadenopathy, rated as 
noncompensably (0 percent) disabling; and hemorrhoids, 
operated, rated as noncompensably (0 percent) disabling.  
This results in a combined schedular rating of 40 percent 
from July 31, 2000, and 50 percent from February 5, 2004.  
See 38 C.F.R. § 4.25 (Combined ratings table).  The regular 
schedular rating requirements for a TDIU are therefore not 
met.  See 38 C.F.R. § 4.16(a). 

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  Therefore, in 
cases where veterans are unemployable by reason of service-
connected disabilities but do not meet the percentage 
standard set forth at 38 C.F.R. § 4.16(a), the case should be 
submitted by the rating board to the Director, Compensation 
and Pension Service, for extraschedular consideration.  38 
C.F.R. § 4.16(b).  The RO has made a determination that such 
a referral is not warranted in this case.  (See supplemental 
statement of the case dated in August 2008.)

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

With respect to the veteran's service-connected psychiatric 
disability, the Board has considered the Global Assessment of 
Functioning (GAF) scores that have been reported in recent 
years.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

At a March 2001 VA psychiatric examination, the veteran was 
noted to be working 43 hours per week at Art Van selling 
furniture, though he would have preferred working less due to 
fatigue.  Prior to that, he indicated, he was self-employed 
in sales, but had trouble keeping up.  The psychiatric 
diagnosis was dysthymia, and his GAF was evaluated as 75.
 
At a VA neurological examination in July 2004, the veteran 
was diagnosed as status post operation for hernia repair with 
a history of pain and swelling of the left testicle.  The 
examiner opined that there was no neurologic disability and 
no evidence of neurologic complication of the veteran's 
hernia surgery.  At an additional VA examination in July 
2004, on physical examination of the abdomen there was no 
hepatosplenomegaly.  There were no masses and no ascites.  
There was vague tenderness over the suprapubic area.  There 
were feint scars related to his hernia repair present in the 
suprapubic area and left inguinal area.  The scars appeared 
healthy.  There were no keloid changes or tenderness present 
over the left groin.  There were no hernias.  There was left 
scrotal swelling and hydrocele.  The left scrotum was tender 
to the touch.  There was no redness or warmness.  The right 
testicle was normal size, and there was no tenderness.  
Rectal examination was deferred by the veteran.  The 
diagnoses were chronic left groin pain and testicular pain by 
history since left inguinal hernia repair surgery in April 
2002, and left hydrocele.  

At a VA psychiatric examination in October 2007, the veteran 
was diagnosed as having dysthymia.  The examiner commented 
that the veteran only showed some problems with mild 
depressed mood, sleep impairment and past suicidal ideation.  
He was able to enjoy several activities and functioned to the 
best of his physical ability.  On mental status examination 
no cognitive defects were noted.  The examiner elaborated 
that the veteran's symptoms remained consistent with mild 
chronic depression, diagnosed as dysthymia, and that the 
veteran's symptoms were only causing mild psychosocial 
impairment warranting a GAF score of 65.  The veteran was 
noted to have worked at Art Van for seven years so that he 
could officially retire and qualify for Social Security.  The 
work was described as part-time.  The examiner concluded that 
most of the veteran's physical, social and occupational 
impairments at that time were due his physical problems and 
not his depression.  

At a separate VA examination in October 2007, for the purpose 
of evaluating his service-connected lymphadenopathy and 
costochondritis, the diagnoses were 1) benign cervical 
lymphadenopathy, remote, resolved, with no lymphadenopathy on 
current examination, and 2) recurrent costochondritis by 
history, at present asymptomatic.  The examiner opined that 
these conditions did not prevent him from doing his daily 
routine activities and occupational activities.

At a VA examination of the spine in October 2007, the 
diagnoses were chronic lumbar strain with evidence of 
degenerative disc disease, and thoracic spine with mild 
kyphosis and possible osteoporosis.  The examiner found that 
there was no objective evidence of limitation of use of the 
thoracolumbar spine, as there was no evidence of muscle 
atrophy or loss of texture of the skin.  The examiner 
asserted that the veteran's complaint of pain and 
demonstrated limitation of motion were not supported by 
objective evidence of lumbosacral pathology.  He further 
found that there was no evidence of any neurological 
manifestation, and that there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
on repetitive use of the spine.  He noted that there was no 
history of acute episodes of excruciating low back pain 
during the last 12 months.  He concluded with respect to the 
veteran's disability of the thoracolumbar spine that there 
was minimal impairment of daily occupational activities. 

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  A TDIU requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  

A report of an August 1990 VA psychiatric examination 
indicates that he went back to college in 1975 and obtained 
an Associate's degree in marketing.  An October 2007 VA 
examiner found that the veteran had no cognitive defects.  As 
noted at VA psychiatric examinations, his work experience has 
been uneven and has been primarily in sales.  By the 
veteran's account, he worked part time for the seven years 
prior to December 2006 and retired after he had sufficient 
work experience to qualify for Social Security retirement 
benefits.  (See VA psychiatric examination report dated 
October 2007, page 1).  

The veteran's combined rating for service-connected 
disabilities is 50 percent, reflecting a very substantial 
degree of service-connected disability.  The Board 
acknowledges the veteran's contentions that he is 
unemployable, but he also has significant non-service-
connected disabilities such as chronic obstructive pulmonary 
disease and gastroesophageal reflux disease (see, e.g., VA 
psychiatric examination report dated October 2007, page 1) 
that the Board may not consider in its analysis--the Board is 
not permitted to consider non-service-connected disabilities 
and the veteran's advancing age when deciding whether to 
grant a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Regarding his service-connected disabilities, as of March 
2001 the veteran was working 43 hours per week in sales and 
his GAF score was evaluated by a VA examiner as 75, 
reflecting only slight occupational and social impairment.  A 
July 2004 neurological examination in the area of the 
veteran's hernia operation found no neurological disability, 
though on additional examination in July 2004 tenderness and 
hydrocele of the left testicle were found.  An October 2007 
VA psychiatric examiner concluded that most of the veteran's 
physical, social and occupational impairments at that time 
were due his physical problems and not to his depression.  An 
October 2007 VA orthopedic examiner found that the veteran's 
service-connected spine disability was productive of minimal 
impairment of daily occupational activities.  The further 
finding of the October 2007 VA orthopedic examination that 
the veteran's complaint of pain and demonstrated limitation 
of motion were not supported by objective evidence of 
lumbosacral pathology constitutes significant evidence that 
the veteran's disability of the spine is not so exceptional 
or unusual as to warrant consideration of an extraschedular 
TDIU.  At another October 2007 VA examination the examiner 
evaluated the veteran's service-connected costochondritis and 
lymphadenopathy but found no current symptoms on physical 
examination.  There is no evidence or contention of disabling 
current residuals of service-connected post-operative 
hemorrhoids; at an October 2007 VA examination, a rectal 
examination was deferred by the veteran.  In sum,  VA 
examination results indicate that the veteran's service-
connected disabilities do not preclude him from following a 
substantially gainful occupation, and there are no 
exceptional or unusual circumstances in the veteran's case, 
apart from any non-service-connected conditions and advancing 
age, which would justify a total rating based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

VA treatment records and additional reports of VA 
examinations are generally consistent with the above-
described evidence, insofar as they do not reflect any 
exceptional or unusual factors to be considered with respect 
to the veteran's service-connected disabilities and the 
extent to which they impair the veteran's ability to follow a 
substantially gainful occupation.  Overall, the veteran's 
service-connected disabilities are not unusual or exceptional 
and the degree of disability he experiences is fully 
contemplated by the assigned combined rating of 50 percent.  
There is significant evidence against the veteran's claim, 
and there is little or no probative evidence to indicate than 
an extraschedular TDIU is warranted.   See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 4.16(b).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of 
the evidence is against the claim for a TDIU, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
  

ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU) is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


